Citation Nr: 0908986	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for glaucoma (claimed 
as partial blindness).

4.  Entitlement to service connection for a bilateral foot 
disorder, including degenerative joint disease.

5.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for residuals of a 
nerve removal from the head, including headaches.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in North Little Rock, Arkansas.  The Veteran 
requested a personal hearing before the Board on his 
September 2005 substantive appeal; however, he withdrew such 
request by letter received in October 2005.  See 38 C.F.R. 
§ 20.702(e) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of a nerve removal from the head, including headaches, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The competent evidence of record fails to show that the 
Veteran has a bilateral hearing loss disability for VA 
compensation purposes.

2.  The competent evidence of record fails to show that a 
hernia manifested during the Veteran's active duty service or 
for many years after service; it is not shown to be otherwise 
related his service.  

3.  The competent evidence of record fails to show that 
glaucoma (claimed as partial blindness) manifested during the 
Veteran's active duty service or for many years after 
service; it is not shown to be otherwise related to service.  

4.  The competent evidence of record fails to show that a 
bilateral foot disorder, including degenerative joint 
disease, manifested during the Veteran's active duty service 
or for many years after service; it is not shown to be 
otherwise related to service.  

5.  The Veteran did not serve in Vietnam, and there is no 
competent evidence establishing that he was exposed to an 
herbicide agent, to include Agent Orange, during his active 
duty service.

6.  The competent evidence fails to demonstrate that prostate 
cancer is otherwise related to the Veteran's active duty 
service, including any claimed chemical exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2008).

2.  A hernia was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Glaucoma (claimed as partial blindness) was not incurred 
in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  A bilateral foot disorder, including degenerative joint 
disease, was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).

5.  Prostate cancer was not was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to be due to any claimed herbicide exposure during service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a November 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The November 2004 letter was 
sent to the Veteran prior to the February 2005 rating 
decision; thus, it was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the Veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
claimant); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

No VA examinations or medical opinions were obtained in 
conjunction with any of the claims decided herein.  The 
Veteran's accredited representative asserts that, at the very 
least, the Veteran should be examined for his claimed hearing 
loss.  The Board has reviewed the record, and concludes that 
the evidence of record does not warrant any examination(s) or 
opinion(s) because there is sufficient competent medical 
evidence to decide these claims.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  

VA has a duty to provide a VA examination or obtain a medical 
opinion when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
Veteran's own lay statements, which suggests a link between 
any of his claimed disabilities and military service.  
Unfortunately, the Veteran's own assertions are not competent 
evidence tending to show a nexus.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   In the absence of any competent 
evidence of in-service injuries or complaints related to his 
claimed disabilities or competent evidence suggesting a link 
between any current disorders and service, VA is not required 
to provide the Veteran with a VA examination.  Therefore, VA 
has fulfilled its duty to assist the Veteran.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as hearing 
loss (as an organic disease of the nervous system) and 
degenerative joint disease (arthritis), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

I. Hearing Loss

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss as a result of in-service noise 
exposure.  He indicated in a December 2004 written statement 
that he has had difficulty hearing due to the machine gun 
fire and other loud ammunitions noise he was exposed to 
during his active duty service.  The Veteran's DD Form 214 
reflects that his military occupational specialty (MOS) 
during service was automatic rifleman.  In light of such 
evidence, the Board finds the Veteran's history of in-service 
acoustic trauma to be credible.  See 38 U.S.C.A. § 1154(a) 
(West 2002) (in a case where a veteran is seeking service 
connection for any disability, due consideration must be 
given to the places, types, and circumstances of the 
veteran's service).  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that a veteran has a current disability that was incurred in 
service.  38 C.F.R. § 3.303.  For purposes of VA compensation 
benefits, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Hensley v. Brown, 5 Vet App 155 (1993); 38 C.F.R. § 3.385 
(2008).  See also Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) (VA's interpretation of impaired hearing as expressed 
in the explanatory statement of § 3.385 is reasonable).  

The Veteran's service treatment records, including his 
January 1946 separation examination, are negative for any 
complaints related to his ears and/or hearing.  Moreover, the 
Veteran scored a 15 out of 15 on a whisper voice test at 
separation.  Absent any competent evidence of auditory 
results meeting the definition of impaired hearing as 
provided by 38 C.F.R. § 3.385, the Board finds that there is 
no competent evidence of a chronic hearing loss disability 
during service.  Id.  The Board acknowledges the Veteran's 
lay assertions of hearing problems during service; however, 
while he is competent to state that he noticed a decrease in 
his hearing during service, see Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses), he is not 
competent to state that any subjective decrease in hearing 
during service met the requirements for a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  See Espiritu, 
supra.  

Absent any competent evidence of a chronic hearing loss 
disability during service or within one year of service 
separation, the relevant inquiry is whether there is 
competent evidence linking a current hearing loss disability 
to service.  38 C.F.R. § 3.303(d).  However, as discussed 
below, there is no competent evidence of impaired hearing 
which may be considered a disability for VA disability 
compensation purposes.  As such, service connection is not 
warranted.  

The Veteran has not submitted any competent medical evidence 
in support of his lay contentions that he has current hearing 
problems.  Furthermore, he has not indicated at any time 
during this appeal that his hearing has been evaluated post-
service and/or that he has been diagnosed with hearing loss.  
As such, VA has been unable to assist the Veteran in 
obtaining outstanding medical evidence which might show a 
current hearing loss disability.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).  

The only post-service medical evidence pertaining to the 
Veteran's hearing is May 1957 and November 1959 VA 
examination reports.  Both examination reports reflect normal 
clinical evaluations of the Veteran's ears.  The May 1957 
examination report indicates that the Veteran demonstrated 10 
out of 15 bilaterally on the whisper voice test.  However, in 
November 1959, the Veteran demonstrated 15 out of 15 
bilaterally on the same test.  Neither examination report 
contains any pure tone thresholds or speech recognition 
scores for either ear.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Therefore, while the Board is sympathetic to the Veteran's 
own statements that he suffers from hearing loss as a result 
of his military noise exposure, he has not presented any 
competent evidence which demonstrates hearing loss of a 
severity sufficient to satisfy the regulatory requirements 
for a current hearing loss disability.  As the preponderance 
of the evidence is against a finding that the Veteran has a 
bilateral hearing loss disability for VA purposes, his claim 
for service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II. Hernia and Glaucoma

The Veteran is claiming entitlement to service connection for 
a hernia and glaucoma (claimed as partial blindness).  He has 
not presented any explanation for why he feels that these 
disorders are related to his active military service.  After 
reviewing the competent evidence of record the Board 
concludes that service connection is not warranted for either 
of these claimed disorders.  

The Veteran's service treatment records are silent for any 
complaints, diagnosis, or treatment, related to a hernia or 
vision/eye problems.  Moreover, the Veteran's January 1946 
separation examination report shows a negative "hernia" 
examination, no eye abnormalities, and bilateral uncorrected 
vision of 20/20.  While not fatal to his claim for service 
connection, the Board observes that the lack of any competent 
lay or medical evidence of any injury of complaints related 
to a hernia or the eyes during service weighs heavily against 
his current claims.  

Similarly, the lack of competent evidence of either disorder 
or chronic complaints shortly after service weighs against 
awarding service connection on the basis of a showing of 
continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  The Veteran was hospitalized in April 1955 for 
complaints of muscle and joint pains; clinical evaluation of 
the eyes was normal, and there is no mention of a hernia.  
See Final Hospital Summary dated June 30, 1955.  Similarly, 
the Veteran was evaluated by VA in May 1957 and November 1959 
for pension purposes.  The examiners indicated a lack of 
clinical evidence of a hernia.  There was no eye disease 
found, and the Veteran's visual acuity was 20/30 and 20/20 
(uncorrected), respectively.  

The first competent evidence of a hernia and glaucoma is not 
for more than fifty years following the Veteran's separation 
from service.  See VA Primary Care Clinic Record dated 
September 19, 2002 (notes a history of glaucoma); VA 
Emergency Room Record dated September 20, 2004; VA Primary 
Care Clinic Record dated October 5, 2004 (diagnosed with a 
right inguinal hernia).  With respect to his claimed hernia, 
the Veteran presented for complaints of chronic lower 
abdominal pain lasting two to three days.  VA Emergency Room 
Record dated September 20, 2004.  There is no competent 
evidence, including lay assertions by the Veteran, that he 
experienced symptoms prior to 2004.  As for the Veteran's 
glaucoma, the Board acknowledges that it is not clear from 
the present record when the Veteran was first diagnosed with 
glaucoma.  The September 2002 VA treatment record only notes 
a history of glaucoma.  Unfortunately, the Veteran, as a 
layperson, is not competent to provide evidence regarding a 
diagnosis.  See Espiritu, supra.  As such, the Board finds 
the 2002 treatment record to be the earliest competent 
evidence of a diagnosis.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment).

The Board finds the more than fifty year lapse in time 
between the Veteran's active service and the first diagnosis 
of either claimed disorder weighs against these claims.  The 
Board notes that it may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein a veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

In the present case, there is no competent medical evidence 
which indicates that the Veteran's current right inguinal 
hernia or glaucoma are due to his active military service.  
As with a diagnosis, the Veteran is not competent to provide 
evidence regarding the etiology of a disease.  Espiritu, 
supra.  Moreover, the Board must rely on the competent 
medical evidence of record as to the issue of whether a nexus 
exists between any current disorder and service.  Colvin, 
supra.  With consideration of the lack of evidence of chronic 
complaints or a diagnosis of either disorder during service, 
the length of time following service prior to a recorded 
diagnosis, and the lack of any medical opinion suggesting a 
causal link to the Veteran's service, the Board finds that 
the preponderance of the evidence is against his claims of 
service connection for a hernia and glaucoma.  Consequently, 
the benefit of the doubt rule does not apply, and these 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

III. Foot Disorder

The Veteran claimed entitlement to service connection for a 
bilateral foot disorder on his claim for compensation 
received in October 2004.  In December 2004, he indicated 
that he sometimes walked for miles through swampy wetlands 
during service.  Presumably, it is his assertion that such 
activity led to his current foot problems.  

As above, the Veteran's service treatment records are silent 
for any complaints, diagnosis, or treatment for foot 
problems.  His January 1946 separation examination report 
notes his feet as clinically normal.  While not fatal to his 
claim for service connection, the Board observes that the 
lack of any competent lay or medical evidence of an in-
service event or foot injury, or complaints of foot problems 
during service, weighs heavily against his current appeal.  

Post-service treatment records show evaluation for 
"arthritis" as early as 2002.  See VA Primary Care Clinic 
Record dated September 19, 2002.  This treatment record does 
not explicitly state that the Veteran's feet are afflicted 
with arthritis; however, an August 2004 VA Primary Care 
Clinic Record indicates that the Veteran's "extremities" 
show degenerative joint disease changes.  Granting all 
reasonable doubt in favor of the Veteran, the Board concludes 
that the earliest competent evidence of a foot disorder, 
namely, arthritis, is 2002.  See Colvin, supra.  As this is 
not within a year of separation from service, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  

Once again, there is no competent evidence a diagnosed 
disorder for more than fifty years post-service.  This 
significant lapse in time weighs against his claim that his 
current foot disorder is related to service.  See Maxson, 
supra; see also Forshey, supra.  Moreover, the lack of any 
competent medical evidence linking the Veteran's current foot 
problems to his military service weighs against awarding 
service connection.  The Board observes that the Veteran has 
also been diagnosed with onychasis and onychocryptosis of his 
feet.  See VA Podiatry Consult dated February 26, 2004.  
However, these foot disorders were diagnosed as secondary to 
his nonservice-connected diabetes mellitus.  Thus, service 
connection is not warranted.  See 38 C.F.R. § 3.303(d) 
(2008).

The only etiological evidence of record is the Veteran's own 
assertion that his current foot problems are related to 
military service.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu, supra.  Thus, while the Board has considered the 
Veteran's lay assertions, they cannot constitute competent 
evidence of a nexus between a current foot disorder and 
service.  Thus, with consideration of the lack of in-service 
complaints, diagnosis, or treatment, the length of time 
following service prior to competent evidence of a foot 
disorder and the absence of any medical opinion suggesting a 
causal link to the Veteran's service, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a bilateral foot disorder, including 
degenerative joint disease.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV. Prostate Cancer

Statements received from the Veteran throughout this appeal 
reflect his belief that he was exposed to some type of 
chemical, including an herbicide agent such as Agent Orange, 
during service which led him to develop prostate cancer in 
1998.  As such, he asserts that he is entitled to service 
connection for this disease.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, including prostate cancer, shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See also 38 C.F.R. § 3.309(e).  For the purposes 
of presumptive service connection, "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2008).  

VA has determined that a veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  In the present case, the Veteran does not assert 
that he was exposed to an herbicide agent while serving in 
Vietnam, nor does he have active duty service during the 
applicable period.  As such, herbicide exposure cannot be 
presumed.  

The Veteran has not presented any competent evidence, other 
than his own lay statements, that he was exposed to an 
herbicide agent during service.  In the August 2005 statement 
of the case, the RO indicated that VA had no evidence which 
verified that the Veteran was exposed to herbicides during 
WWII.  The Veteran indicated in his September 2005 VA Form 9 
that he had read the August 2005 statement of the case.  The 
Board is therefore of the opinion that the Veteran 
demonstrated actual knowledge of the need to provide 
additional details regarding his claimed herbicide exposure.  
However, despite being aware of the need to provide 
sufficient information or evidence which might verify his 
claimed exposure, the Veteran only informed VA that he was 
exposed from "planes flying over and spraying all kinds of 
spray in areas all around."  See VA Form 9 received 
September 12, 2005.  Absent more specific information 
regarding where and when the Veteran was exposed, VA cannot 
assist the Veteran in substantiating his lay assertions.  See 
38 U.S.C.A. § 5103A(a)(3) (the Secretary may defer providing 
assistance pending the submission of information by the 
claimant).

In the absence of any competent evidence of exposure to 
corroborate the Veteran's lay contentions, the Board 
concludes that the preponderance of the evidence is against a 
finding that he was exposed to herbicide agents during active 
military service.  As such, service connection for prostate 
cancer on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.309(e).  

Service connection is also not warranted on a direct service 
connection basis as there is no competent evidence of record 
which indicates that his prostate cancer, diagnosed in 1998, 
is otherwise related to his active military service.  See 
38 C.F.R. § 3.303(d) (2008) (service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  See 
also VA Primary Care Clinic Record dated January 16, 2003 
(prostate cancer diagnosed in 1998).  In this regard, there 
is no evidence of prostate problems during service or shortly 
thereafter.  See, e.g., November 1959 VA Examination Report 
(the Veteran's prostate was clinically normal in size and 
consistency).  Additionally, the fifty-year lapse in time 
between the Veteran's active service and the first diagnosis 
of prostate cancer weighs against the Veteran's claim.  See 
Maxson, supra; see also Forshey, supra.  Finally, the claims 
file contains no competent medical opinion which relates the 
Veteran's prostate cancer to any incident, event, or injury 
during service, including any claimed exposure to chemicals. 

Thus, with consideration of the lack of evidence of herbicide 
exposure during service, the length of time following service 
prior to a recorded diagnosis of prostate cancer, and the 
absence of any medical opinion suggesting a causal link to 
the Veteran's service, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for prostate cancer.  Consequently, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for glaucoma (claimed as 
partial blindness) is denied.

Entitlement to service connection for a bilateral foot 
disorder, including degenerative joint disease, is denied.

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure, is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
what he terms residuals of "a nerve taken out of his 
head...after being released from the military."  See Claim for 
Compensation received October 22, 2004.  He further explained 
that such residuals include daily headaches.  Id.  The claims 
file contains Interim and Final Summaries dated in 1955 which 
show that the Veteran was treated for encephalomalacia of 
undetermined cause; untreated, unchanged.  See also May 1957 
VA Examination Report (the Veteran has some sort of vascular 
lesion, probably thrombosis).  The Final Hospital Summary 
reflects that the Veteran was hospitalized for more than two 
months.  However, the record contains no more than these 
hospitalization summaries; there is no indication that a 
specific request has been made for the underlying clinical 
inpatient records.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the Board is of the opinion 
that the 1955 clinical inpatient treatment records are 
pertinent to the Veteran's present appeal.  As such, VA must 
undertake efforts to acquire such documents; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

In addition to these inpatient treatment records, the 
Veteran, in December 2004, indicated that he had been treated 
at the Little Rock, Arkansas VA hospital for this claimed 
disorder in 1954, 1974, and 1975.  See also VA Form 21-4142 
received December 13, 2004.  These records should also be 
obtained while this appeal is being remanded.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to this 
service connection claim.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the Veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the Veteran upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain any VA treatment records, 
including any inpatient treatment records, 
lab reports, and surgical records, from 
the Little Rock, Arkansas VA Hospital for 
the years 1954, 1955, 1974, and 1975.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


